Exhibit 99.3 Management’s Discussion and Analysis For the year ended December 31, 2013 New Gold Inc. TABLE OF CONTENTS 1 EXECUTIVE SUMMARY 3 FINANCIAL AND OPERATING HIGHLIGHTS 4 Operating highlights 5 Development and exploration highlights 5 Financial highlights 6 Corporate developments 7 2014 OUTLOOK 9 BUSINESS OVERVIEW AND STRATEGY 9 New Gold’s business 10 New Gold’s strategy 12 KEY PERFORMANCE DRIVERS AND ECONOMIC OUTLOOK 12 Key performance drivers 13 Economic outlook 15 CORPORATE SOCIAL RESPONSIBILITY 16 FINANCIAL AND OPERATING RESULTS 16 Summary of annual financial and operating results 20 Summary of quarterly financial and operating results 26 Review of operating mines 37 DEVELOPMENT AND EXPLORATION REVIEW 40 MINERAL RESERVES AND RESOURCES UPDATE 42 FINANCIAL CONDITION REVIEW 42 Balance sheet review 44 Liquidity and cash flow 44 Commitments 44 Contingencies 45 Contractual obligations 45 Related party transactions 45 Off-balance sheet arrangements 45 Outstanding shares 45 NON-GAAP FINANCIAL PERFORMANCE MEASURES 50 ENTERPRISE RISK MANAGEMENT 50 General risks 50 Financial risk management 54 CRITICAL JUDGMENTS AND ESTIMATION UNCERTAINTIES 57 CONTROLS AND PROCEDURES 58 CAUTIONARY NOTES Management’s Discussion and Analysis For the year ended December 31, 2013 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of New Gold Inc. and its subsidiaries (“New Gold” or the “Company”), including its predecessor entities. This MD&A should be read in conjunction with New Gold’s audited consolidated financial statements for the years ended December 31, 2013 and 2012 and related notes which are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). This MD&A contains forward-looking statements that are subject to risk factors set out in a cautionary note contained in this MD&A. The reader is cautioned not to place undue reliance on forward-looking statements. All figures are in United States dollars and tabular amounts are in millions, unless otherwise noted. This MD&A has been prepared as at February 27, 2014. Additional information relating to the Company, including the Company’s Annual Information Form, is available on SEDAR at www.sedar.com. EXECUTIVE SUMMARY New Gold is an intermediate gold producer with operating mines in Canada, the United States, Australia and Mexico and development projects in Canada and Chile. With a strong liquidity position, simplified balance sheet and an experienced management and Board of Directors, the Company has a solid platform to continue to execute its growth strategy. For the full year 2013, the New Afton Mine in Canada (“New Afton”), the Mesquite Mine in the United States (“Mesquite”), the Peak Mines in Australia (“Peak Mines”) and the Cerro San Pedro Mine in Mexico (“Cerro San Pedro”), combined to produce 397,688 ounces of gold, 85.4 million pounds of copper and 1,605,272 ounces of silver. The fourth quarter of 2013 represented New Gold’s strongest production quarter with 106,520 ounces of gold, 24.0 million pounds of copper and 383,493 ounces of silver produced. New Gold’s production costs remain very competitive when compared to the broader gold mining space. In 2013, New Gold achieved all-in sustaining costs(1) of $899 per gold ounce compared to $827 per ounce in the prior year.In the fourth quarter of 2013, New Gold achieved all-in sustaining costs(1) of $883 per ounce compared to $823 per ounce in the same prior year period. New Gold has demonstrated a steady and meaningful decrease in all-in sustaining costs(1) during 2013, from $1,004 per ounce in the first quarter to $883 per ounce in the fourth quarter. The Company continues to further establish itself as one of the lowest cost producers in the industry. New Gold has been able to maintain its costs at a level it believes is well below the industry average as the Company also produces silver and copper as by-product metals which have historically moved in-line with, and acted as an offset to, some of the input cost pressures faced by the mining industry. As part of its pursuit of value-enhancing growth opportunities, on June 18, 2013, New Gold commenced a friendly take-over bid to acquire all of the shares of Rainy River Resources Ltd. (“Rainy River”). Rainy River’s principle asset is the 100%-owned Rainy River project located in northwestern Ontario with a current gold Reserve of 3.8 million ounces. By the conclusion of the bid on August 8, 2013, New Gold had acquired approximately 97.2% of the outstanding shares of Rainy River. On October 15, 2013, New Gold completed its compulsory acquisition of the approximately 2.8% remaining shares of Rainy River which were not tendered to the bid and New Gold became the owner of 100% of Rainy River. In October 2013, the Company announced that New Afton had successfully achieved the targeted mill throughput increase to 12,000 tonnes per day, from a design capacity of 11,000 tonnes per day, three months ahead of schedule. Since achieving this targeted increase, the New Afton mill throughput has further increased to a new record quarterly average of 12,460 tonnes per day in the fourth quarter. The combination of the increased throughput and higher grades and recoveries, resulted in increased production of both gold and copper as the year progressed. In parallel with reaching the interim target of a 12,000 tonne per day throughput rate, the New Afton team has also been examining opportunities to further increase the value of the operation by driving towards an even higher mill throughput level. In December 2013, the Company announced the Feasibility Study results for the Blackwater project located in British Columbia, Canada. Over the first nine years of its mine life, it is expected that Blackwater will produce an annual average of 485,000 ounces of gold and 1.8 million ounces of silver at costs well below the current industry average. The Company will continue to move Blackwater through the permitting phase in 2014 as the Company believes that having a fully permitted project in its pipeline will be an important and valuable asset. Due to the current commodity environment, the Company wants to maximize its flexibility in respect of any future development decisions. At this time, the Company plans to sequence the development of its projects with the near-term focus being on the advancement of the lower capital cost Rainy River project. 1 Subsequent to year end, the Company announced its Feasibility Study results for the Rainy River project. The Feasibility Study updateda prior Feasibility Study done by Rainy River in May 2013 to ensure that the key inputs and assumptions used for the Rainy River project were consistent with those used for New Gold’s other projects and operations. Over the first nine years of its mine life, it is expected the Rainy River project will produce an annual average of 325,000 ounces of gold at total cash costs(1) well below the current industry average. At year end, New Gold determined that there were triggers to review impairment at Cerro San Pedro. In addition, as a result of recently published Rainy River and Blackwater projects Feasibility Studies, and as is standard practice in the industry, the Company tested the projects for impairment.Following completion of this impairment testing, the Company recorded an after-tax impairment expense of $206.3 million, primarily related to bringing down the value ascribed to Cerro San Pedro’s Mineral Reserves and Resources as part of the purchase accounting at the time of the Company’s three-way merger in 2008. The impairment resulted from a combinations of items impacting Cerro San Pedro, including a reduction in the mine’s Resource, a change in the Mexican tax regime and a reduction in projected gold production in future years. New Gold continues to build on its successful portfolio which now consists of four operating mines and three development projects, all located in jurisdictions that are considered favourable to mining activities. 1. We use certain non-GAAP financial performance measures throughout our MD&A. For a detailed description of each of the non-GAAP measures used in this MD&A and a detailed reconciliation, please refer to the “Non-GAAP Financial Performance Measures” section of this MD&A. 2 FINANCIAL AND OPERATING HIGHLIGHTS Three months ended December 31 Year Ended December 31 (in millions of U.S. dollars, except where noted) Operating information: Gold (ounces): Produced (1) Sold (1) Silver (ounces): Produced (1) Sold (1) Copper (thousands of pounds): Produced (1) Sold (1) Average realized price (2): Gold ($/ounce) Silver ($/ounce) Copper ($/pound) Total cash costs per gold ounce sold (2)(3) All-in sustaining costs per gold ounce sold (2)(3) Total cash costs per gold ounce sold on a co-product basis (2)(3) All-in sustaining costs per gold ounce sold on a co-product basis (2)(3) Measured and Indicated Resources (4) as at December 31 Gold (thousands of ounces) Silver (thousands of ounces) Copper (millions of pounds) Financial Information: Revenues Earnings from mine operations Net earnings (loss) Adjusted net earnings(2) Net cash generated from operations Adjusted net cash generated from operations(2) Capital expenditures Total assets Cash and cash equivalents Long-term debt Share Data: Earnings (loss) per share: Basic Diluted Adjusted net earnings per basic share (2) Share price as at December 31 (TSX – Canadian dollars) Weighted average outstanding shares (basic) (millions) 1. Production is shown on a total contained basis while sales are shown on a net payable basis, including final product inventory and smelter payable adjustments, where applicable. 2. We use certain non-GAAP financial performance measures throughout our MD&A. Total cash costs and all-in sustaining costs per gold ounce sold, total cash costs and all-in sustaining costs on a co-product basis, average realized price, operating margin, adjusted net earnings, adjusted net earnings per share, adjusted net cash generated from operations and cash generated from operations, excluding working capital changes and income taxes paid, are non-GAAP financial performance measures with no standard meaning under IFRS. For further information and a detailed reconciliation, please refer to the “Non-GAAP Financial Performance Measures” section of this MD&A. 3. The calculation of total cash costs and all-in sustaining costs per gold ounce sold is net of by-product silver and copper revenues. Total cash costs and all-in sustaining costs on a co-product basis removes the impact of other metal sales that are produced as a by-product of our gold production and apportions the cash costs to each metal produced on a percentage of revenue basis. If silver and copper revenues were treated as co-products, co-product total cash costs for the fourth quarter of 2013 would be $8.67 per ounce of silver (2012 - $11.82) and $1.88 per pound of copper (2012 - $1.62). For the year ended December 31, 2013, co-product cash costs would be $10.24 per ounce of silver (2012 - $12.43); and $1.86 per pound of copper (2012 - $1.72). The 2012 comparative figures for silver have been adjusted to include silver at Peak Mines and New Afton. Co-product all-in sustaining costs for the fourth quarter of 2013 would be $13.22 per ounce of silver (2012 - $18.68) and $2.78 per pound of copper (2012 - $2.47). For the year ended December 31, 2013, co-product all-in sustaining costs would be $15.09 per ounce of silver (2012 - $18.16); and $2.66 per pound of copper (2012 - $2.43). 4. Calculated in accordance with CIM standards as required under National Instrument 43-101. For a breakdown of Reserves and Resources by category and additional information relating to Reserves and Resources and related key assumptions and parameters, see our Mineral Reserve and Resource Statement in our news release “New Gold Finishes 2013 with Lowest Costs in its History, Increases Gold Reserves by 127 Percent per Share and Provides 2014 Guidance with Even Lower Costs”, dated February 6, 2014 and filed on www.sedar.com. The scientific and technical information in this MD&A has been reviewed and approved by Mark Petersen, Qualified Person under National Instrument 43-101 and an officer of the Company. 3 OPERATING HIGHLIGHTS •Gold production for the year ended December 31, 2013 was 397,688 ounces, compared to 411,892 ounces in the prior year. Production increases from New Afton and Peak Mines were offset by lower production at Cerro San Pedro and Mesquite. New Afton’s production increased by 137% compared to the prior year and the mine exceeded its targeted increase of a mill throughput of 12,000 tonnes per day relative to the design capacity of 11,000 tonnes per day during the year. Production at Cerro San Pedro, however, was impacted by mining of lower grade ore due to a pit wall movement impacting sequencing, and lower than planned recoveries. Additionally, Mesquite was impacted by block model reconciliation resulting in less ore tonnes and lower grade ore mined. The fourth quarter had the highest production of any quarter in 2013 with gold production of 106,520 ounces. This compares to 112,883 ounces in the same prior year period. •Gold sales were 391,823 ounces for the year ended December 31, 2013 compared to 395,535 ounces in the prior year. The decrease in gold sales is a result of the above-noted gold production impacts, as well as relative inventory movements. Gold sales in the fourth quarter of 2013 were 104,523 ounces, compared to 109,766 ounces in the same prior year period. •Copper production for the year ended December 31, 2013 was 85.4 million pounds, compared to 42.8 million pounds in the prior year. This increase was due to the addition of production from New Afton for a full year when compared to the prior year where New Afton reached commercial production on July 31, 2012. New Afton achieved a 153% increase in copper production compared to the prior year. Copper production for the fourth quarter of 2013 was 24.0 million pounds, an increase of 15% compared to 20.9 million pounds in the same prior year period. The increase was attributable to a combination of New Afton successfully achieving its higher mill throughput rates ahead of schedule and grades exceeding Reserve grade as well as continued strong performance at Peak Mines. •Copper sales were 82.6 million pounds for the year ended December 31, 2013 compared to 35.6 million pounds in the prior year. This increase is a result of increased copper production from New Afton for the full year compared to the prior year where New Afton reached commercial production on July 31, 2012. Copper sales were 23.8 million pounds for the fourth quarter of 2013, compared to 19.8 million pounds in the same prior year period. •Total cash costs per gold ounce sold, net of by-product sales, were $377 per ounce for the year ended December 31, 2013, compared to $421 per ounce in the prior year. The reduction of $44 per ounce relative to the prior year was primarily driven by increased contribution from the low cost New Afton, offset by lower copper and silver average realized prices. Total cash costs per gold ounce sold for the fourth quarter of 2013, net of by-product sales, were $316 per ounce compared to $254 per ounce in the same prior year period. •All-in sustaining costs per gold ounce sold were $899 per ounce for the year ended December 31, 2013, compared to $827 per ounce in the prior year. While the cash cost component of all-in sustaining cost decreased as noted above, a full year of New Afton sustaining capital expenditure, in addition to moderately lower ounces sold, caused all-in sustaining cash costs to be higher in 2013.All-in sustaining costs per gold ounce sold for the fourth quarter of 2013 were $883 per ounce compared to $823 per ounce in the same prior year period. 4 DEVELOPMENT AND EXPLORATION HIGHLIGHTS ·New Afton successfully achieved its targeted mill throughput increase of 12,000 tonnes per day, from a design capacity of 11,000 tonnes per day, three months ahead of schedule, which resulted in increased production of both gold and copper. In the fourth quarter of 2013, New Afton achieved a new record quarterly average throughput rate of 12,460 tonnes per day. Also, early in 2014 New Afton successfully completed its evaluation of the economic benefits of a further expansion of the operations towards 14,000 tonnes per day through a mill expansion. ·Exploration in the C-zone at New Afton resulted in increased contained gold and copper Resources compared to 2012. The 2013 year end C-zone Measured and Indicated Resources of 693,000 ounces of contained gold and 516 million pounds of contained copper each increased by 10 times when compared to the end of 2012. ·Completion of Blackwater Feasibility Study, which highlights life-of-mine gold and silver production of 7.0 million ounces and 30.0 million ounces, respectively.In the first nine years, 485,000 ounces of annual gold production are expected at total cash costs of $555 per ounce and all-in sustaining costs of $685 per ounce. ·Completion of Rainy River Feasibility Study subsequent to year end, which highlights life-of-mine gold and silver production of 3.4 million ounces and 6.0 million ounces, respectively. In the first nine years, 325,000 ounces of annual gold production are expected at total cash costs of $613 per ounce and all-in sustaining costs of $736 per ounce. FINANCIAL HIGHLIGHTS •Revenues were $779.7 million for the year ended December 31, 2013, compared to $791.3 million in the prior year. The benefit from increased copper sales in the year was offset by a moderate decrease in gold and silver sales and a significant decrease in the average realized prices of all metals. The average realized price for 2013 was $1,337 per ounce of gold, $23.16 per ounce of silver and $3.24per pound of copper, compared to $1,551 per ounce of gold, $30.87 per ounce of silver and $3.56 per pound of copper in 2012.Revenues were $198.4million for the fourth quarter of 2013, compared to $250.9 million in the same prior year period. •Earnings from mine operations were $166.8 million in the year ended December 31, 2013 compared to $330.6 million in the prior year.The decrease in earnings from mine operations is attributed primarily to lower average realized commodity prices. While the addition of New Afton as an operating mine for a full year contributed meaningfully to earnings from mine operations, this was offset by lower earnings from Cerro San Pedro and Mesquite, reflecting lower commodity prices and mining of lower grade ore at leach pad operations, as well as lower average recoveries. Earnings from mine operations also include redundancy charges of $2.4 million related to Peak Mines and New Afton and a write-down of $7.3 million to reduce the carrying amount of long-term silver inventory that is not expected to be recovered during the residual leaching period at Cerro San Pedro. Earnings from mine operations were $24.0 million for the fourth quarter of 2013, compared to $99.2 million in the same prior year period. •Net loss was $191.2 million or $0.39 per basic share for the year ended December 31, 2013, compared to net earnings of $199.0 million or $0.43 per basic share in the prior year. Net earnings were impacted by the change in earnings from mine operations discussed above, increased finance costs, increased exploration at our development projects and New Afton, transaction costs associated with the acquisition of Rainy River, and after-tax asset impairment charges totalling $206.3 million, primarily related to bringing down the value ascribed to Cerro San Pedro’s Mineral Reserves and Resources as part of the purchase accounting at the time of the Company’s three-way merger in 2008. This was partially offset by a tax recovery and the impact of non-operating “Other gains and losses”, where a gain of $26.0 million was recorded for the year ended December 31, 2013, relative to a gain of $19.9 million in 2012. •Adjusted net earnings for the year ended December 31, 2013 was $61.3 million or $0.13 per basic share, compared to $183.5 million or $0.40 per basic share in the prior year. Adjusted net earnings were impacted by the change in earnings from mine operations, increased exploration and finance costs, partially offset by decreased income tax expense. Adjusted net earnings for the fourth quarter of 2013 was $16.7 million or $0.04 per basic share, relative to earnings of $49.7 million or $0.11 per basic share in the same prior year period. • Adjusted net cash generated from operations for the year ended December 31, 2013 was $248.9 million, compared to $235.8 million in the prior year. Adjustments to net cash relate to $65.7 million of cash used to close the outstanding hedge position in May 2013, $17.9 million of Rainy River acquisition expenses and $6.6 million received relating to amended tax returns for Peak Mines. Adjusted net cash generated from operations for the fourth quarter of 2013 was $93.2 million compared to $106.2 million in the same prior year period. 5 •Net cash generated from operations for the year ended December 31, 2013 was $171.9 million compared to $235.8 million in the prior year. While New Afton significantly added to New Gold’s net cash generated from operations, lower average realized prices and reduced net cash generated at Mesquite and Cerro San Pedro offset the benefit.Net cash generated from operations for the fourth quarter of 2013 was $99.7 million compared to $106.2 million in the same prior year period. •Cash and cash equivalents were $414.4million at December 31, 2013 compared to $687.8 million at December 31, 2012.Net cash generated from operations of $171.9 million was offset by cash used in investing activities of $393.7 million, including the acquisition of Rainy River of $112.6 million, and cash used by financing activities of $47.1 million. CORPORATE DEVELOPMENTS The Company continues to pursue disciplined growth both through organic initiatives and value-enhancing mergers and acquisitions. The Company came together through two accretive business combinations in mid-2008 and mid-2009. Since the middle of 2009, New Gold has successfully enhanced the value of its portfolio of assets, while also continually looking for compelling external growth opportunities. The Company continues to evaluate assets in favourable jurisdictions where the asset has the potential to provide New Gold shareholders with meaningful gold production, cash flow and exploration potential, while ensuring that any potential acquisition is accretive on key per share metrics. The Company strives to maintain a strong financial position while continually reviewing strategic alternatives with the view of maximizing shareholder value. In short, New Gold’s objective is to pursue corporate development initiatives that will leave the Company and its shareholders in a fundamentally stronger position. On May 31, 2013, New Gold announced its offer to acquire Rainy River through a friendly take-over bid. New Gold offered, at the election of each holder of Rainy River common shares, 0.5 of a common share of New Gold or $3.83 in cash, in each case subject to pro ration (the “Offer”). Rainy River’s principle asset is the 100% owned Rainy River project located in northwestern Ontario with a gold Reserve of 3.8 million ounces. The acquisition was successfully completed on October 15, 2013. In October 2013, the Company announced that New Afton had successfully achieved the targeted mill throughput increase to 12,000 tonnes per day, from a design capacity of 11,000 tonnes per day, three months ahead of schedule. Since achieving this targeted increase, the New Afton mill throughput has further increased to a new record quarterly average of 12,460 tonnes per day in the fourth quarter of 2013. The combination of the increased throughput and higher grades and recoveries resulted in increased production of both gold and copper through 2013. In parallel with reaching the interim throughput target of 12,000 tonnes per day, the New Afton team has also been evaluating opportunities to further increase the value of the operation by driving towards an even higher throughput level. In December 2013, the Company announced the Feasibility Study results for the Blackwater project. Blackwater is planned to be a conventional truck and shovel open pit mining operation with a 60,000 tonne per day processing facility to recover gold and silver using whole ore leach technology. Over the first nine years of its mine life, it is expected that Blackwater will produce an annual average of 485,000 ounces of gold and 1.8 million ounces of silver at total cash costs well below the current industry average. The Company will continue to move Blackwater through the permitting phase in 2014 as the Company believes that having a fully permitted project in its pipeline will be an important and valuable asset. Due to the current commodity environment, the Company wants to maximize its flexibility with respect to any future development decisions. At this time, the Company plans to sequence the development of its projects with the near-term focus being on the advancement of the lower capital cost Rainy River project. Subsequent to year end, the Company announced its Feasibility Study results for the Rainy River project. The Feasibility Study updated a prior Feasibility Study done by Rainy River in May 2013 to ensure that the key inputs and assumptions used for the Rainy River project were consistent with those used for New Gold’s other projects and operations. The project has been designed as an open pit and underground mine with a targeted mill throughput of 21,000 tonnes per day. Commissioning is targeted for late 2016, with full production in 2017. Over the first nine years of its mine life, it is expected the Rainy River project will produce an annual average of 325,000 ounces of gold at costs well below the current industry average. 6 2014 OUTLOOK New Gold is pleased to provide guidance for 2014 as follows: 2 Gold Production Copper Production Silver Production Total cash costs All-in Sustaining costs (thousands of ounces) (millions of pounds) (thousands of ounces) (per ounce)(per ounce) New Afton 102 - 112 78 - 84 200 - 300 ($1,260) – ($1,240) ($620) - ($600) Mesquite 113 - 123 - - $930 - $950 $1,310 - $1,330 Peak Mines 95 - 105 14 - 16 50 - 150 $630 - $650 $1,065 - $1,085 Cerro San Pedro 70 - 80 - 1,100 - 1,300 $1,030 - $1,050 $1,125 - $1,145 Total 380 - 420 92 - 100 1,350 - 1,750 $320 - $340 $815 - $835 Production Gold production is expected to remain consistent with that achieved in 2013, ranging from 380,000 to 420,000 ounces.With its continued strong performance, New Afton is targeting a 23% increase in gold production. Gold production at Mesquite and the Peak Mines is expected to remain steady, while production at Cerro San Pedro is scheduled to decrease. New Gold also produces silver and copper as by-product metals at certain operations. Consolidated copper production is expected to increase by approximately 12% when compared to 2013, with both New Afton and the Peak Mines targeting higher copper production. The guidance range is 92 to 100 million pounds.Silver production is expected to remain consistent with 2013 levels at a range of 1.35 to 1.75 million ounces. The second half of 2014 is scheduled to have higher gold and copper production, coupled with lower costs. As 2014 progresses, New Afton anticipates continued increases in throughput, Cerro San Pedro is scheduled to move out of its elevated waste stripping program into mining of ore from the upper levels of the ore body, and Mesquite is expected to benefit from the placement of more ore tonnes on the leach pad in the second half of 2014. Total Cash Costs and All-in Sustaining Costs After New Gold delivered the lowest total cash costs in its history in 2013, these costs are expected to decrease by a further $35 to $55 per ounce in 2014. Total cash costs are expected to be $320 to $340 per gold ounce sold. The lower anticipated cash costs are driven by a combination of the significant contribution from low-cost New Afton and the benefit of the lower Canadian and Australian dollars relative to the U.S. dollar. New Afton's 2014 co-product cash costs are forecast to be $440 to $460 per ounce of gold and $1.10 to $1.20 per pound of copper. Consistent with the expected decrease in total cash costs, New Gold is also targeting a $65 to $85 per ounce decrease in all-in sustaining costs. The guidance range for 2014 for all-in sustaining costs is $815 to $835 per gold ounce sold. The anticipated decrease in all-in sustaining costs is driven by a combination of the lower total cash costs as well as decreases in sustaining capital at New Afton and the Peak Mines. Assumptions used in 2014 guidance include gold, silver and copper prices of $1,300 per ounce, $20.00 per ounce and $3.25 per pound, respectively, and Canadian dollar, Australian dollar and Mexican peso exchange rates of $1.11, $1.14 and $13.00 to the U.S. dollar, respectively. The diesel price assumed for 2014 is $3.25 per gallon, which reflects recent prices being paid at Mesquite. Exploration New Gold’s forecasted exploration expenditure for 2014 is approximately $50 million, of which $30 million is expected to be capitalized.The capitalized expenditure relates to condemnation drilling at Rainy River, Resource expansion of the C-zone at New Afton and ongoing underground Resource delineation and Reserve conversion at Peak Mines.The balance of expensed exploration relates to pursuing new targets at Rainy River, Blackwater and the Peak Mines. Finance Costs The total finance cost related to the aggregate $800 million Senior Unsecured Notes and the Company’s credit facility is expected to be approximately $54 million. As New Gold has a range of qualifying development assets, particularly Rainy River and Blackwater, approximately $34 million of the total cost is expected to be capitalized, with the balance being expensed to the income statement. 7 Capital Expenditures Capital expenditures are budgeted to be approximately $343 million in 2014, higher than 2013 capital expenditures of $284 million.The increase primarily relates to Rainy River as the project proceeds to detailed engineering and permitting, as well as an increase in capital expenditure at Mesquite related to the final leach pad expansion and purchase of four additional trucks.Offsetting these increases are reductions in capital expenditure at New Afton and Blackwater.While underground development at New Afton is projected to be less than 2013, growth projects related to the mill expansion and ongoing C-zone exploration are included in total 2014 expenditures. Of the total 2014 estimated capital expenditures, approximately 40% relate to sustaining expenditures at the current group of operating mines.Underground and drawbell development will continue at New Afton, although at a reduced rate compared to 2013.Mesquite will add four new trucks to increase mining capacity, in addition to commencing of the heap leach pad expansion.Cerro San Pedro is also scheduled to undergo its final heap leach pad expansion and Peak Mines will continue its underground development and purchase two haul trucks. The balance, or approximately 60% of total estimated capital expenditures, relates to non-sustaining, or growth capital.In addition to capital expenditures at Rainy River and Blackwater, further growth capital is forecast to be spent at New Afton on the mill expansion and C-zone project, as well as capitalized stripping at Cerro San Pedro to provide access to the final phase of mining. Refer to the Outlook sections in the ‘Financial and Operating Results – Review of operating mines’ section for further details. 8 BUSINESS OVERVIEW AND STRATEGY NEW GOLD’S BUSINESS New Gold is an intermediate gold producer with a portfolio of assets in Canada, the United States, Australia, Mexico and Chile. The Company’s operating assets consist of the New Afton gold-copper mine in Canada, the Mesquite gold mine in the United States, the Peak gold-copper mines in Australia and the Cerro San Pedro gold-silver mine in Mexico. Significant exploration and development projects include the Rainy River and Blackwater projects in Canada and the Company’s 30% interest in the El Morro project in Chile. New Gold has an objective of continuing to grow, both organically and through value-enhancing accretive acquisitions, to further establish itself as an industry leading intermediate gold producer. New Gold’s operating portfolio is diverse both geographically and in the range of commodities that its operations produce. The group of assets continue to produce gold, silver and copper at cash costs and all-in sustaining costs well below the industry average. The portfolio of mining assets provides the Company with strong operating cash flow for internally funding continuing exploration and development projects. 1. Represents New Gold’s attributable share of Reserves and Resources. 2 Proven and Probable Reserves and Measured, Indicated and Inferred Resources above are calculated as at December 31, 2013 in accordance with CIM standards as required under National Instrument 43-101. For a breakdown of Reserves and Resources by category and additional information relating to Reserves and Resources and related key assumptions and parameters, see our Mineral Reserve and Resource Statement in our news release “New Gold Finishes 2013 with Lowest Costs in its History, Increases Gold Reserves by 127 Percent per Share and Provides 2014 Guidance with Even Lower Costs”, dated February 6, 2014 and filed on www.sedar.com. The scientific and technical information in this MD&A has been reviewed and approved by Mark Petersen, a Qualified Person under National Instrument 43-101 and an officer of the Company. 3 Measured and Indicated Resources are shown inclusive of Proven and Probable Reserves. 9 NEW GOLD’S STRATEGY Our primary focus is the exploration, development and operation of our portfolio of gold assets. We currently have an established foundation with our four producing assets providing us with the cash flow that should position us to grow the business organically as we further explore and develop our three large and exciting development projects. As we deliver on what we believe is an industry-leading organic growth profile, we intend to remain focussed on the following key components of the strategy that has helped New Gold become a leading intermediate producer. Operational execution New Gold ended 2013 with revenue of $779.7 million and adjusted net cash flow from continuing operations of $248.9 million. In the third quarter of 2013, New Gold provided an updated guidance and expected to produce between 390,000 and 400,000 gold ounces at total cash costs of $375 per ounce and all-in sustaining costs of $900 per ounce. After facing operational challenges, New Gold met its updated production guidance and delivered on key milestones in 2013 including the completion of the Blackwater Feasibility Study and exceeding mill throughput of over 12,000 tonnes per day at New Afton. Our objective is to maintain a strong balance sheet and sufficient financial flexibility to internally fund our three development projects. As at December 31, 2013, New Gold had $414.4 million in cash and cash equivalents. With our current cash balance and our ability to generate cash flow from our four operations, we believe we are well positioned to fund the development of the Rainy River project. Maintaining a strong financial position Enhancing value New Gold has an established track record of enhancing the value of its portfolio of assets. This has been a particular focus since mid-2009 when New Gold and Western Goldfields Inc. combined to create a fully funded, growth-oriented company. New Gold continues to look for opportunities to increase the value of each of its operations organically, in particular, the potential mill expansion and development of the C-zone at New Afton. Since the middle of 2008, New Gold has grown through the combination of largely single asset companies. In each instance, the addition of a new company or asset has further strengthened New Gold. In 2013, New Gold completed the acquisition of Rainy River, a company whose principle asset is a gold project located in Ontario. The project adds 3.8 million gold ounces of Proven and Probable Reserves to New Gold’s portfolio, and based on the updated Feasibility Study, the project is expected to produce approximately 325,000 ounces of gold annually at well below industry average cash costs. The experience of our management team and board of directors has allowed the Company to be opportunistic in its corporate development initiatives, positioning the Company as an industry leader. Disciplined growth NEW GOLD’S ABILITY TO EXECUTE ON STRATEGY Our ability to execute on our strategy comes from the strength of our experienced management team, Board of Directors and skilled workforce, our track record of delivering on expectations, our portfolio of assets in favourable jurisdictions and pipeline of world-class development projects, our strong financial position and our commitment to corporate social responsibility. Experienced management team with a proven industry track record We have a seasoned and experienced management team with extensive mining sector knowledge and a successful track record of identifying and developing mines. Our Executive Chairman, Randall Oliphant, Chief Executive Officer, Robert Gallagher, and Chief Financial Officer, Brian Penny all have significant experience in leading successful mining companies. Our Board of Directors provide further stewardship and includes individuals with a breadth of knowledge across the mining sector that provides New Gold with a distinct competitive advantage. 10 We have a portfolio of mines that have historically consistently met or exceeded Company guidance. The year 2013 was a challenging year as gold prices decreased and New Gold experienced operational issues at two mines. In the third quarter of 2013, New Gold provided an updated guidance and expected to produce between 390,000 and 400,000 gold ounces at total cash costs of $375 per ounce and all-in sustaining costs of $900 per ounce compared to a previous guidance of 440,000 to 480,000 gold ounces at total cash costs of $350 per ounce and all-in sustaining costs of $875 per ounce. Despite the operational challenges, New Gold was able to meet its updated guidance by producing 397,688 ounces of gold at all-in sustaining cash costs of $899 per ounce sold. New Gold also delivered on key milestones in 2013 which included: the completion of the Blackwater Feasibility Study and achieving 12,000 tonnes per day throughput rate at New Afton, three months ahead of schedule. 2014 guidance has been established at 380,000 to 420,000 ounces of gold at total cash costs of $320 to $340 per ounce. New Gold’s cash costs continue to be well below the industry average. Leading mid-tier producer with track record of delivering on expectations Geographically diverse operations in favourable jurisdictions We have a diverse portfolio of assets in Canada, the United States, Australia, Mexico and Chile. The Company’s operating assets consist of the New Afton Mine in Canada, the Mesquite Mine in the United States, the Peak Mines in Australia and the Cerro San Pedro Mine in Mexico. Significant development projects include the Rainy River and Blackwater projects in Canada and the Company’s 30% interest in the El Morro project in Chile. The countries in which we operate have been assigned investment grade sovereign credit ratings by Moody’s Investors Service, Inc., Fitch Ratings Inc. and Standard & Poor’s Ratings Services. These same countries are ranked in the top six of 25 mining countries to invest in, as evaluated in the 2013 Behre Dolbear Report “2013 Ranking of Countries for Mining Investment: Where not to Invest”. In 2013, 22% of our gold revenue was generated from Canada, 27% from the United States, 25% from Australia and 26% from Mexico. In addition to our operating mines, we have development potential that should significantly enhance our production base and growth profile. As at December 31, 2013, Rainy River contains Proven and Probable Reserves of 3.8 million ounces of gold and Measured and Indicated Resources of 6.2 million ounces of gold and is expected to produce 325,000 ounces of gold per year at below industry average cash costs during the first nine years of its production. Blackwater contains Proven and Probable Reserves of 8.2 million ounces of gold and Measured and Indicated Resources of 9.5 million ounces of gold and is expected to produce 485,000 ounces of gold per year at below industry average cash costs during the first nine years of its production. El Morro provides New Gold with 2.7 million ounces of Proven and Probable gold Reserves and 2.0 billion pounds of Proven and Probable copper Reserves. The capital cost for El Morro is fully funded by our 70% partner, Goldcorp. Once in production, our 30% share of production is expected to be approximately 90,000 ounces of gold and 85 million pounds of copper per year. Pipeline of world-class development projects Strong financial performance with a solid balance sheet For the year ended December 31, 2013, New Gold generated revenue of $779.7 million and adjusted net cash flow from operations of $248.9 million. Cash and cash equivalents totalled $414.4 million with additional financial flexibility from the $100 million undrawn component of our credit facility at December 31, 2013. The Company has long-term debt outstanding of $862.5 million with the full $800 million of Senior Unsecured Notes due on or after 2020. We understand that our success is linked to our ability to operate in a socially responsible manner. New Gold is committed to promoting and protecting the welfare of our employees through safety-first work practices and workplaces, staff training, and equitable hiring and development practices. We understand that sustainable development extends from environmental stewardship to the development of economic prosperity and the support of local communities and their cultural values. We strive to share the benefits of our activities through the entire life cycle of our mines, and long after their eventual closure. Commitment to corporate social responsibility 11 KEY PERFORMANCE DRIVERS AND ECONOMIC OUTLOOK KEY PERFORMANCE DRIVERS There is a range of key performance drivers that are critical to the successful implementation of New Gold’s strategy and the achievement of its goals. The key internal drivers are production volumes and costs. The key external drivers are spot prices of gold, copper and silver, as well as foreign exchange rates. Production Volumes and Costs New Gold’s portfolio of operating mines produced 106,520 ounces of gold in the fourth quarter of 2013, providing a total of 397,688 ounces of gold for the full year. Full year 2013 total cash costs and all-in sustaining costs, net of by-product sales, were $377 and $899 per gold ounce sold. Total cash costs and all-in sustaining costs for the fourth quarter, net of by-product sales, were $316 and $883 per gold ounce sold, respectively. Commodity Prices Gold Prices The price of gold is the largest single factor affecting New Gold’s profitability and operating cash flows. As such, the current and future financial performance of the Company will be closely related to the prevailing price of gold. For the full year 2013, New Gold achieved an average realized gold price of $1,337 per ounce compared to the London PM fix average gold price of $1,411 per ounce. New Gold achieved a lower average realized gold price compared to the London PM fix average as a result of 22,000 ounces settling at the hedge price of $801 per ounce in advance of hedge closure, the impact of certain 2012 sales settling in 2013 at a lower gold price than recorded at year end 2012 and New Afton’s fourth quarter 2013 unpriced sales being marked to market at the low year end price of $1,205 per ounce. The average realized gold price for the full year 2012 was $1,551 per ounce compared to the London PM fix average gold price of $1,668 per ounce. In the fourth quarter of 2013, New Gold attained an average realized gold price of $1,233 per ounce compared to the London PM fix gold price average of $1,272 per ounce, with the current quarter primarily impacted by New Afton’s fourth quarter 2013 unpriced sales being marked to market at the low year end price of $1,205 per ounce. For the fourth quarter of 2012, New Gold had an average realized price of$1,578per ounce compared to the London PM fix gold price of $1,717 per ounce. 12 The outlook for gold prices remain subject to volatility in the near-term, but interest rates remain low and the economic recovery uncertain. New Gold is in a strong position to operate both in a low gold price environment and to take advantage of a recovery in prices through our growth projects. Copper and silver prices For the full year 2013, New Gold achieved an average realized copper price of $3.24 per pound compared to the average London Metals Exchange copper price of $3.32 per pound. The current year was moderately impacted by the impact of certain 2012 sales settling in 2013 at a lower copper price than recorded at year end 2012. For the full year 2012, the New Gold’s average realized copper price was $3.56 per pound compared to the average London Metals Exchange copper price of $3.61 per pound. For the full year 2013, New Gold had an average realized silver price of $23.16 compared to an average London PM fix price of$23.83 per ounce.For the full year 2012, New Gold had an average realized silver price of $30.87 per ounce compared to an average London PM fix price of $31.15 per ounce. Foreign Exchange Rates The Company operates in Canada, the United States, Australia, Mexico and Chile, but its revenues are predominantly generated in U.S. dollars. As a result, the Company has foreign currency exposure with respect to items not denominated in U.S. dollars. New Gold’s operating results and cash flows are influenced by changes in various exchange rates against the U.S. dollar. The Company has exposure to the Canadian dollar through New Afton, Blackwater and Rainy River, as well as through corporate administration costs. The Company also has exposure to the Australian dollar through Peak Mines and to the Mexican peso through Cerro San Pedro. The Canadian dollar weakened by approximately 3% during the fourth quarter of 2013, and by approximately 6% during the year. A weaker Canadian dollar decreases costs in U.S. dollar terms at the Company’s Canadian operations. The Australian dollar weakened by approximately 4% during the fourth quarter of 2013. During 2013, the Australian dollar decreased by approximately 16% overall.A weaker Australian dollar reduces costs in U.S. dollar terms at the Company’s Australian operations. The Mexican peso strengthened slightly during the fourth quarter of 2013 and during the year compared with the U.S. dollar. A significant portion of costs at Cerro San Pedro are incurred in U.S. dollars and, as such, the movement in the Mexican peso exchange rate is not a significant driver of these U.S. dollar-denominated costs. For an analysis of the impact of foreign exchange fluctuations on operating costs in 2013 relative to 2012, refer to the ‘Review of Operating Mines’ sections for New Afton, Cerro San Pedro and Peak Mines for details. ECONOMIC OUTLOOK For the first time in more than a decade, gold experienced a significantly negative annual return in 2013, dropping 27% to end 2013 at $1,205 per ounce. Investment holdings of gold reduced significantly through the year from record levels, driven by a number of macroeconomic events including gradual signs of global economic recovery, the suggestion of tapering of the U.S. Federal Reserve’s asset purchase program, and the continued absence of inflation. Driven by the same factors, and in contrast to gold, equity markets performed strongly, with the S&P 500 climbing by almost 30% and the MSCI AC World Index returning over 20% in U.S. dollar terms. At this point, the extent to which economic recovery will progress is unclear, as are other factors that impact the price of gold. As a low cost producer with a pipeline of development projects, New Gold is particularly well-positioned to both manage in a lower gold price environment and to take advantage of a recovery in the gold market. 13 Economic events can have significant effects on the gold price, through currency rate fluctuations, the relative strength of the U.S. dollar, supply of and demand for gold and macroeconomic factors such as interest rates and inflation expectations. Management anticipates that the long-term economic environment should provide support for precious metals and for gold in particular, and believes the prospects for the business are favourable. The Company has not hedged foreign exchange rates and metal prices, with the exception of the gold hedge mandated by Mesquite’s 2008 project financing. That hedge position was eliminated May 15, 2013. New Gold’s growth plan is focussed on organic and acquisition-led growth, and the Company plans to remain flexible in the current environment to be able to respond to opportunities as they arise. 14 CORPORATE SOCIAL RESPONSIBILITY New Gold is committed to excellence in corporate social responsibility. We consider our ability to make a lasting and positive contribution toward sustainable development a key driver to achieving a productive and profitable business.We will achieve our aim through the protection of the health and well-being of our people and our host communities as well as environmental stewardship and community engagement and development. As a partner of the United Nations Global Compact, New Gold’s policies and practices are guided by its principles with reference to Human Rights, Labour, Environmental Stewardship and Anti-Corruption. As a member of the Mining Association of Canada (“MAC”), our Canadian operations adopt the MAC’s Towards Sustainable Mining protocols. New Gold’s corporate social responsibility objectives include promoting and protecting the welfare of our employees through safety-first work practices, upholding fair employment practices and encouraging a diverse workforce, where people are treated with respect and are supported to realize their full potential. At New Gold, we believe that our people are our most valued assets regardless of gender, race, cultural background, age, religion or sexual orientation. We strive to create a culture of inclusiveness that begins at the top and which is reflected in our hiring, promotion and overall human resources practices. We encourage tolerance and acceptance in worker-to-worker relationships. In each of our host communities we are recognized as an employer of choice as a result of our competitive wages, competitive benefits and our policies of recognizing and rewarding employee performance and promoting from within wherever possible. We are committed to preserving the long-term health and viability of the natural environments affected by our operations. Wherever New Gold operates – in all stages of mining activity, from early exploration and planning, to commercial mining operations through to eventual closure – we are committed to excellence in environmental management. From the earliest site investigations, we carry out comprehensive environmental studies to establish baseline measurements for flora, fauna, land, air and water. During operations we promote the efficient use of resources, work to minimize environmental impacts and maintain robust monitoring programs. We implement progressive reclamation and re-vegetation activities throughout the life of our operations. After mining activities are complete, our objective is to restore the land to a level of productivity equivalent to its pre-mining capacity or to an alternative land-use determined through consultation with local stakeholders. We continually seek new strategies for enhancing our environmental performance including programs to improve energy efficiency, reduce our carbon footprint and minimize our use of water and other resources. We are committed to establishing relationships based on mutual benefit and active participation with our host communities to contribute to healthy communities and sustainable community development. Wherever our operations interact with indigenous peoples, we endeavor to understand and respect traditional values, customs and culture. We take meaningful action to serve their development needs and priorities through collaborative agreements aimed at creating jobs, training and lasting socio-economic benefits. We foster open communication with local residents and community leaders and strive to be a full partner in the long-term sustainability of the communities and regions in which we operate. We believe that only by thoroughly understanding the people, their histories, and their needs and aspirations, can we engage in a meaningful development process that will contribute to their cultural and economic health and welfare. Environmental Highlights of 2013 Community Highlights of 2013 ·
